PER CURIAM.
Appellant, plaintiff in the trial court, seeks review of an adverse summary judgment in a common law action.
*540Both parties moved for a summary judgment, representing that there were no material issues of fact to be decided, which authorized the trial court to conclude the matter on the record then before him. Goodman v. Strassburg, Fla.App.1962, 139 So.2d 163. The appellant, through its counsel, candidly admits that the only errors urged on the part of the trial court are in its application of the law to the undisputed facts.
An examination of the record on appeal, following review of the briefs and having heard argument of respective counsel, reveals that no reversible error has been made to appear and, therefore, the summary judgment is affirmed. Loos v. Scarfone, Fla.1950, 46 So.2d 395; Tampa Transit Lines v. Rodriguez, Fla.App.1958, 100 So.2d 676; 2 Fla.Jur., Appeals, § 316.
Affirmed.